DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  02/09/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 11-12 and 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Note: the Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al (10027795) in view of Thomas et al (20160234356) and Skelton (20130151111).
Regarding claim 1, Maguire et al discloses, a smart safe console system comprising an assembly mounted in a vehicle (abstract, fig. 1-21) including: 
a safe body (cell device case, fig. 1-21) that during vehicle use secures an electronic device against physical access (col. 3, lines 41-63, col. 4, lines 17-65, fig. 1-21, a cell device case is in the closed position. A latch is used to open the case. A charging hole is used so that a charging cable cord from a charger can be inserted into the case so that the device can be charged while it is inside the case. The operator can remove the cell device by pressing on the latch and then opening the case.); and 

a port configured to provide the electronic communication with at least one electrical accessory (fig. 1-21, col. 3, lines 20-27, col. 4, line 17-col. 5, line 20, fig. 1-21, col. 6, lines 39-67, the latch can generate an electrical signal indicating whether the case is open or closed. Also inside the case is a GPS which can detect the location of the case using global positioning satellites. A wireless transceiver enables data to be communicated to and from the internet wirelessly e.g., using a cellular data connection. In this manner, data representing the state of the case e.g., open or closed and vehicle usage can be transmitted wirelessly to a remote database e.g., the remote server. A vehicle system link can connect the processing unit to the vehicle's transmission so that it can be determined which gear the car is in park, drive, reverse, etc.));  
a control module that permits vehicle operation when the electronic device is secured (fig. 1-21, col. 4, line 17-col. 5, line 20, col. 6, lines 39-67, fig. 1-21, a latch is used to open the case and also can detect when the case is open and closed, and the latch can generate an electrical signal indicating whether the case is open or closed. Also inside the case is a GPS which can detect the location of the case using global positioning satellites. A wireless transceiver enables data to be communicated to and from the internet wirelessly e.g., using a cellular data connection. In this manner, data representing the state of the case e.g., open or closed and vehicle usage can be transmitted wirelessly to a remote database e.g., the remote server. A vehicle system link can connect the processing unit to the vehicle's transmission so that it can be determined which gear the car is in park, drive, reverse, etc.); 
a sensor to detect and communicate a signal that the electronic device is secured to the control module- wherein the assembly communicates with a provider and with the vehicle (fig. 1-21, col. 3, lines 41-63, col. 4, line 17-col. 5, line 20, col. 6, lines 39-67, fig. 1-21, a latch is used to open the case and also can detect when the case is open and closed, and the latch can generate an electrical signal indicating whether the case is open or closed. Also inside the case is a GPS which can detect the location of the case using global positioning satellites. A wireless transceiver enables data to be communicated to and from the internet wirelessly e.g., using a cellular data connection. In this manner, data representing the state of the case e.g., open or closed and vehicle usage can be transmitted wirelessly to a remote database e.g., the remote server. A vehicle system link can connect the processing unit to the vehicle's transmission so that it can be determined which gear the car is in park, drive, reverse, etc. and operations which require visual inspection and/or physical manipulation include dialing numbers on keyboard on the cell device, typing anything on a keyboard such as texting, interacting with a touch-screen, using any app which requires touching the touch-screen or buttons on the cell device, etc. Note that operations which do not require touching or looking at the cell device are still operative, such as voice-dialing and calling, apps that require voice control only, apps that require voice control only e.g., an interactive virtual assistant which speaks and is spoken to. col. 5, line 46-65, cell device case included latch also has a sensor 301, the sensor 301 can also be a wireless communication device such as a Bluetooth device, which can communicate wirelessly with the cell device to verify the cell device's identity, the wireless communications can only take place at very short distances thus confirming that the cell device is actually inside the case), 
wherein the assembly communicates with a provider and with the vehicle (fig. 1-21, col. 5, line 17-col. 5, line 20, fig. 1-21, operations which require visual inspection and/or physical manipulation include dialing numbers on keyboard on the cell device, typing anything on a keyboard such as texting, interacting with a touch-screen, using any app which requires touching the touch-screen or buttons on the cell device, etc. Note that operations which do not require touching or looking at the cell device are still operative, such as voice-dialing and calling, apps that require voice control only, apps that require voice control only e.g., an interactive virtual assistant which speaks and is spoken to. Also inside the case is a GPS which can detect the location of the case using global positioning satellites. A wireless transceiver enables data to be communicated to and from the internet wirelessly e.g., using a cellular data connection. In this manner, data representing the state of the case e.g., open or closed and vehicle usage can be transmitted wirelessly to a remote database e.g., the remote server. A vehicle system link can connect the processing unit to the vehicle's transmission so that it can be determined which gear the car is in park, drive, reverse, etc.),
wherein the provider provides phone or Internet service ( fig. 1-21, hand free/voice dialing, col. 4, line 17-col. 5, line 20, fig. 1-21, inside the case is a GPS which can detect the location of the case using global positioning satellites. A wireless transceiver enables data to be communicated to and from the internet wirelessly e.g., using a cellular data connection. In this manner, data representing the state of the case e.g., open or closed and vehicle usage can be transmitted wirelessly to a remote database e.g., the remote server. A vehicle system link can connect the processing unit to the vehicle's transmission so that it can be determined which gear the car is in park, drive, reverse, etc. FIG. 16 is similar to FIG. 5. The case 1600 is paired to the cell phone 1601 which communicates with the internet. An operator can physically interact with both the cell phone 1601 and the case 1600 since they are in the same general location (inside the same car). Thus, both the case 1600 and the cell phone 1601 can communicate with any of the remote servers 1603, 1604, 1605 and transmit/receive any type of data), 
wherein the assembly communicates with vehicle sensors to receive condition information about the vehicle (fig. 1-21, col. 4, line 17-col. 5, line 20, fig. 1-21, inside the case is a GPS which can detect the location of the case using global positioning satellites. A wireless transceiver enables data to be communicated to and from the internet wirelessly e.g., using a cellular data connection. In this manner, data representing the state of the case e.g., open or closed and vehicle usage can be transmitted wirelessly to a remote database e.g., the remote server. A vehicle system link can connect the processing unit to the vehicle's transmission so that it can be determined which gear the car is in park, drive, reverse, etc.), 
 wherein the vehicle sensor is at least of: a proximity sensor, a motion sensor, a speed sensor, an audio sensor, and audio loudness sensor, an impact sensor (fig. 1-21, col. 6, lines 39-67, it is determined whether the vehicle is stationary. This can be determined in numerous ways by a vehicle status detector. For example, a GPS signal can be used to determine whether the car is moving or stationary for example, if the current location of the GPS device inside the vehicle changes at a velocity representative of motion of a vehicle, then it would be concluded that the vehicle is in motion otherwise the vehicle can be considered stationary. In this embodiment the vehicle status detector is a circuit which has its own GPS functionality or can access GPS functionality on another device which determines whether the vehicle is in motion or not by monitoring GPS coordinates over time. In another embodiment, the processing unit 300 is connected to the vehicle system link 304 which can receive a signal from the car's transmission unit to determine which gear the car is currently in. If the car is in park then this is considered stationary. If the car is not in park (e.g., reverse, or drive) then this would be considered moving. In this embodiment the vehicle status detector is the vehicle system link and the logic to determine and transmit whether the car is in park, drive, etc. If the car is considered stationary), 
wherein the accessory includes a transmitter configured to communicate with a controller and a processor (fig. 1-21, col. 4, line 17-col. 5, line 20, fig. 1-21, col. 6, lines 39-67, a latch is used to open the case and also can detect when the case is open and closed, and the latch can generate an electrical signal indicating whether the case is open or closed. Also inside the case is a GPS which can detect the location of the case using global positioning satellites. A wireless transceiver enables data to be communicated to and from the internet wirelessly e.g., using a cellular data connection. In this manner, data representing the state of the case e.g., open or closed and vehicle usage can be transmitted wirelessly to a remote database e.g., the remote server. A vehicle system link can connect the processing unit to the vehicle's transmission so that it can be determined which gear the car is in park, drive, reverse, etc. col. 6, lines 39-67, it is determined whether the vehicle is stationary. This can be determined in numerous ways by a vehicle status detector. For example, a GPS signal can be used to determine whether the car is moving or stationary for example, if the current location of the GPS device inside the vehicle changes at a velocity representative of motion of a vehicle, then it would be concluded that the vehicle is in motion otherwise the vehicle can be considered stationary. In this embodiment the vehicle status detector is a circuit which has its own GPS functionality or can access GPS functionality on another device which determines whether the vehicle is in motion or not by monitoring GPS coordinates over time. In another embodiment, the processing unit 300 is connected to the vehicle system link 304 which can receive a signal from the car's transmission unit to determine which gear the car is currently in. If the car is in park then this is considered stationary. If the car is not in park (e.g., reverse, or drive) then this would be considered moving. In this embodiment the vehicle status detector is the vehicle system link and the logic to determine and transmit whether the car is in park, drive, etc. If the car is considered stationary, FIG. 16 is similar to FIG. 5. The case 1600 is paired to the cell phone 1601 which communicates with the internet. An operator can physically interact with both the cell phone 1601 and the case 1600 since they are in the same general location (inside the same car). Thus, both the case 1600 and the cell phone 1601 can communicate with any of the remote servers 1603, 1604, 1605 and transmit/receive any type of data (mentioned herein or not).), 
wherein the button initiates communication with a virtual assistant of the electrical accessory or device (fig. 1-21, col. 4, line 17-col. 5, line 20, fig. 1-21, col. 6, lines 39-67, a latch is used to open the case and also can detect when the case is open and closed, and the latch can generate an electrical signal indicating whether the case is open or closed. Also inside the case is a GPS which can detect the location of the case using global positioning satellites. A wireless transceiver enables data to be communicated to and from the internet wirelessly e.g., using a cellular data connection. In this manner, data representing the state of the case e.g., open or closed and vehicle usage can be transmitted wirelessly to a remote database e.g., the remote server. A vehicle system link can connect the processing unit to the vehicle's transmission so that it can be determined which gear the car is in park, drive, reverse, etc. col. 5, line 46-65, cell device case included latch also has a sensor 301, the sensor 301 can also be a wireless communication device such as a Bluetooth device, which can communicate wirelessly with the cell device to verify the cell device's identity, the wireless communications can only take place at very short distances thus confirming that the cell device is actually inside the case, FIG. 16 is similar to FIG. 5. The case 1600 is paired to the cell phone 1601 which communicates with the internet. An operator can physically interact with both the cell phone 1601 and the case 1600 since they are in the same general location (inside the same car). Thus, both the case 1600 and the cell phone 1601 can communicate with any of the remote servers 1603, 1604, 1605 and transmit/receive any type of data (mentioned herein or not).), 
wherein the electronic device executes software application instructions that cause the device to register and communicate with the assembly (fig. 1-21, col. 5, line 46-65, cell device case included, the sensor 301 can also be a wireless communication device such as a Bluetooth device, which can communicate wirelessly with the cell device to verify the cell device's identity, the wireless communications can only take place at very short distances thus confirming that the cell device is actually inside the case, col. 3, lines 57-65, cell device is inside the closed case the cell device can still integrate with a Bluetooth headset such that the driver of the car can still take calls using a Bluetooth headset "hands-free" and thus not be considering driving in unsafe conditions. An "app" running on the cell device can be configured as whether to allow the driver to operate the device in hands-free mode or not while the device is secured inside the closed case, col. 16, lines 50-60, The case processing unit 1300 can also be connected to a phone link 1504, which can implement a wireless communication protocol (e.g., blue tooth) which can communicate with a cell phone. The phone link 1504 would typically have to be "paired" with the cell phone or more particularly, a case link 1501, so the case and the cell phone can communicate securely. The pairing process typically entails each party (the cell phone and the case) verifying the identity of the other and establishing each other's IP addresses or frequencies, etc., so packets can be communicated there between. Pairing is known in the art.),  
wherein the safe body opens and closes when closed, the safe body secures the electronic device against physical access (fig. 1-21, col. 4, line 17-col. 5, line 20, col. 6, lines 39-67, fig. 1-21, a latch is used to open the case and also can detect when the case is open and closed, and the latch can generate an electrical signal indicating whether the case is open or closed. Also inside the case is a GPS which can detect the location of the case using global positioning satellites. A wireless transceiver enables data to be communicated to and from the internet wirelessly e.g., using a cellular data connection. In this manner, data representing the state of the case e.g., open or closed and vehicle usage can be transmitted wirelessly to a remote database e.g., the remote server. A vehicle system link can connect the processing unit to the vehicle's transmission so that it can be determined which gear the car is in park, drive, reverse, etc.), 
wherein the safe body has a charging unit or a docking station for the electronic device (col. 4, line 17-col. 5, line 20, col. 6, lines 39-67, fig. 1-21, the case can also have a display unit which can be a series of LEDs on the outside of the case so an operator can view them while the case is closed. The LEDs can reflect a current status of the case. For example, a yellow LED would only light to indicate that the battery inside the case (which powers the case) is low. A green LED would only light to indicate that the case has a cell phone which is paired and secured properly inside the case, meaning it is safe to drive. A red LED would only light to indicate that a paired cell phone is not secured inside the case and thus it is not safe to drive. A latch is used to open the case and also can detect when the case is open and closed, and the latch can generate an electrical signal indicating whether the case is open or closed. Also inside the case is a GPS which can detect the location of the case using global positioning satellites. A wireless transceiver enables data to be communicated to and from the internet wirelessly e.g., using a cellular data connection. In this manner, data representing the state of the case e.g., open or closed and vehicle usage can be transmitted wirelessly to a remote database e.g., the remote server. A vehicle system link can connect the processing unit to the vehicle's transmission so that it can be determined which gear the car is in park, drive, reverse, etc.).
Maguire et al discloses, a photodetector 1301 can be used to detect a flash of the cell phone 2010, as described herein. Photodetector 1301 can be considered the same as photodetector 610. There can be one or more such photodetector(s) 1301 placed in different locations inside the case (e.g., one on the top section of the case and one on the bottom section of the case). The top section of the case is the portion shown above the zipper and the bottom section of the case is the portion shown below the zipper. All photodetector(s) 1301 (as well as any other electrical component described herein) can be connected (directly or indirectly) to the case processing unit 1300. A buzzer 2006 can be used to generate sound when an alert is triggered. A battery 2008 powers the case processing unit 1300 and any other electrical component inside the case (fig. 20, col. 22, lines 20-26).
Maguire et al does not specifically disclose in more detail, battery positioned below the console system and a control module that is configured to prevent vehicle from moving unless the electronic device is secured within the safe body.
In the same field of endeavor, Thomas et al discloses, battery positioned below the console system (¶ 0405, fig. 8B, battery 870). Thomas et al also discloses, speed sensor (¶ 848). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Chronister by specifically adding feature in order to enhance system performance to the privacy or security apparatus comprises a housing assembly to partially attenuate of sound energy, acoustic energy and electromagnetic energy including light, optical and infrared energy and radio frequency radiation from passing through the housing assembly, and thus enables improving the manufacturability of privacy or security apparatus by reducing the space consumption of the privacy or security apparatus without reducing performance as taught by Thomas et al.
Maguire et al and Thomas et al do not specifically disclose in more detail, a control module that is configured to prevent vehicle from moving unless the electronic device is secured within the safe body.
In the same field of endeavor, Skelton discloses, a control module that is configured to prevent vehicle from moving unless the electronic device is secured within the safe body (¶ 0210-0211, fig. 1-23, where the presence of the mobile device in the docking station is not detected, the vehicle cannot be started and the process returns to the start. Where the presence of the mobile device in the docking station is detected, the process moves to act where the vehicle operator is permitted to start the vehicle. (¶ 0164, each of the sensor inputs and the receipt of the mobile-device ID must occur to allow the continued operation of the vehicle and failure to receive each results in the immediate feedback to the vehicle operator at the mobile device is removed from docking station. Failure to return the mobile device to the docking station can result in a shutdown of the vehicle). Skelton also discloses docking station (fig. 13), speed sensors, GPS tracking sensors (¶ 0076) proximity sensor (¶ 0141). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Maguire et al and Thomas et al by specifically adding feature in order to enhance system performance to the system allows a vehicle-operator to control the use of the mobile device in the vehicle in an effective and easy manner as taught by Skelton. 
Regarding claim 17, Maguire et al discloses, a method comprising (abstract, fig. 1-21): 
providing to a vehicle a smart safe console assembly including a safe body that during vehicle use secures an electronic device against physical access (col. 3, lines 41-63, col. 4, lines 17-65, fig. 1-21, a cell device case is in the closed position. A latch is used to open the case. A charging hole is used so that a charging cable cord from a charger can be inserted into the case so that the device can be charged while it is inside the case. The operator can remove the cell device by pressing on the latch and then opening the case.); and 
a button (latch) that controls input to and output from the electronic device (fig. 1-21), 3col. 3, lines 41-63, col. 4, lines 30-65, the latch also has a sensor can detect whether the case is in the closed position or in the open position, a cell device case is in the closed/open position. A latch is used to open/closed the case. A charging hole is used so that a charging cable cord from a charger can be inserted into the case so that the device can be charged while it is inside the case. The operator can remove the cell device by pressing on the latch and then opening the case. Base on closed mode, operations which require visual inspection and/or physical manipulation include dialing numbers on keyboard on the cell device, typing anything on a keyboard such as texting, interacting with a touch-screen, using any app which requires touching the touch-screen or buttons on the cell device, etc. Note that operations which do not require touching or looking at the cell device are still operative, such as voice-dialing and calling, apps that require voice control only, apps that require voice control only e.g., an interactive virtual assistant which speaks and is spoken to. col. 5, line 46-65, cell device case included latch also has a sensor 301, the sensor 301 can also be a wireless communication device such as a Bluetooth device, which can communicate wirelessly with the cell device to verify the cell device's identity, the wireless communications can only take place at very short distances thus confirming that the cell device is actually inside the case),
a port configured to provide the electronic communication with at least one electrical accessory (fig. 1-21, col. 3, lines 20-27, col. 4, line 17-col. 5, line 20, fig. 1-21, col. 6, lines 39-67, the latch can generate an electrical signal indicating whether the case is open or closed. Also inside the case is a GPS which can detect the location of the case using global positioning satellites. A wireless transceiver enables data to be communicated to and from the internet wirelessly e.g., using a cellular data connection. In this manner, data representing the state of the case e.g., open or closed and vehicle usage can be transmitted wirelessly to a remote database e.g., the remote server. A vehicle system link can connect the processing unit to the vehicle's transmission so that it can be determined which gear the car is in park, drive, reverse, etc.));  
a control module that permits vehicle operation when the electronic device is secured (fig. 1-21, col. 4, line 17-col. 5, line 20, col. 6, lines 39-67, fig. 1-21, a latch is used to open the case and also can detect when the case is open and closed, and the latch can generate an electrical signal indicating whether the case is open or closed. Also inside the case is a GPS which can detect the location of the case using global positioning satellites. A wireless transceiver enables data to be communicated to and from the internet wirelessly e.g., using a cellular data connection. In this manner, data representing the state of the case e.g., open or closed and vehicle usage can be transmitted wirelessly to a remote database e.g., the remote server. A vehicle system link can connect the processing unit to the vehicle's transmission so that it can be determined which gear the car is in park, drive, reverse, etc.); 
a sensor to detect and communicate a signal that the electronic device is secured to the control module, wherein the assembly communicates with a provider and with the vehicle (fig. 1-21, col. 3, lines 41-63, col. 4, line 17-col. 5, line 20, col. 6, lines 39-67, fig. 1-21, a latch is used to open the case and also can detect when the case is open and closed, and the latch can generate an electrical signal indicating whether the case is open or closed. Also inside the case is a GPS which can detect the location of the case using global positioning satellites. A wireless transceiver enables data to be communicated to and from the internet wirelessly e.g., using a cellular data connection. In this manner, data representing the state of the case e.g., open or closed and vehicle usage can be transmitted wirelessly to a remote database e.g., the remote server. A vehicle system link can connect the processing unit to the vehicle's transmission so that it can be determined which gear the car is in park, drive, reverse, etc. and operations which require visual inspection and/or physical manipulation include dialing numbers on keyboard on the cell device, typing anything on a keyboard such as texting, interacting with a touch-screen, using any app which requires touching the touch-screen or buttons on the cell device, etc. Note that operations which do not require touching or looking at the cell device are still operative, such as voice-dialing and calling, apps that require voice control only, apps that require voice control only e.g., an interactive virtual assistant which speaks and is spoken to. col. 5, line 46-65, cell device case included latch also has a sensor 301, the sensor 301 can also be a wireless communication device such as a Bluetooth device, which can communicate wirelessly with the cell device to verify the cell device's identity, the wireless communications can only take place at very short distances thus confirming that the cell device is actually inside the case), 
wherein the assembly communicates with a provider and with the vehicle (fig. 1-21, col. 5, line 17-col. 5, line 20, fig. 1-21, operations which require visual inspection and/or physical manipulation include dialing numbers on keyboard on the cell device, typing anything on a keyboard such as texting, interacting with a touch-screen, using any app which requires touching the touch-screen or buttons on the cell device, etc. Note that operations which do not require touching or looking at the cell device are still operative, such as voice-dialing and calling, apps that require voice control only, apps that require voice control only e.g., an interactive virtual assistant which speaks and is spoken to. Also inside the case is a GPS which can detect the location of the case using global positioning satellites. A wireless transceiver enables data to be communicated to and from the internet wirelessly e.g., using a cellular data connection. In this manner, data representing the state of the case e.g., open or closed and vehicle usage can be transmitted wirelessly to a remote database e.g., the remote server. A vehicle system link can connect the processing unit to the vehicle's transmission so that it can be determined which gear the car is in park, drive, reverse, etc.),
wherein the provider provides phone or Internet service ( fig. 1-21, hand free/voice dialing, col. 4, line 17-col. 5, line 20, fig. 1-21, inside the case is a GPS which can detect the location of the case using global positioning satellites. A wireless transceiver enables data to be communicated to and from the internet wirelessly e.g., using a cellular data connection. In this manner, data representing the state of the case e.g., open or closed and vehicle usage can be transmitted wirelessly to a remote database e.g., the remote server. A vehicle system link can connect the processing unit to the vehicle's transmission so that it can be determined which gear the car is in park, drive, reverse, etc. FIG. 16 is similar to FIG. 5. The case 1600 is paired to the cell phone 1601 which communicates with the internet. An operator can physically interact with both the cell phone 1601 and the case 1600 since they are in the same general location (inside the same car). Thus, both the case 1600 and the cell phone 1601 can communicate with any of the remote servers 1603, 1604, 1605 and transmit/receive any type of data), 
wherein the assembly communicates with vehicle sensors to receive condition information about the vehicle (fig. 1-21, col. 4, line 17-col. 5, line 20, fig. 1-21, inside the case is a GPS which can detect the location of the case using global positioning satellites. A wireless transceiver enables data to be communicated to and from the internet wirelessly e.g., using a cellular data connection. In this manner, data representing the state of the case e.g., open or closed and vehicle usage can be transmitted wirelessly to a remote database e.g., the remote server. A vehicle system link can connect the processing unit to the vehicle's transmission so that it can be determined which gear the car is in park, drive, reverse, etc.), 
 wherein the vehicle sensor is at least of: a proximity sensor, a motion sensor, a speed sensor, an audio sensor, and audio loudness sensor, an impact sensor (fig. 1-21, col. 6, lines 39-67, it is determined whether the vehicle is stationary. This can be determined in numerous ways by a vehicle status detector. For example, a GPS signal can be used to determine whether the car is moving or stationary for example, if the current location of the GPS device inside the vehicle changes at a velocity representative of motion of a vehicle, then it would be concluded that the vehicle is in motion otherwise the vehicle can be considered stationary. In this embodiment the vehicle status detector is a circuit which has its own GPS functionality or can access GPS functionality on another device which determines whether the vehicle is in motion or not by monitoring GPS coordinates over time. In another embodiment, the processing unit 300 is connected to the vehicle system link 304 which can receive a signal from the car's transmission unit to determine which gear the car is currently in. If the car is in park then this is considered stationary. If the car is not in park (e.g., reverse, or drive) then this would be considered moving. In this embodiment the vehicle status detector is the vehicle system link and the logic to determine and transmit whether the car is in park, drive, etc. If the car is considered stationary), 
wherein the accessory includes a transmitter configured to communicate with a controller and a processor (fig. 1-21, col. 4, line 17-col. 5, line 20, fig. 1-21, col. 6, lines 39-67, a latch is used to open the case and also can detect when the case is open and closed, and the latch can generate an electrical signal indicating whether the case is open or closed. Also inside the case is a GPS which can detect the location of the case using global positioning satellites. A wireless transceiver enables data to be communicated to and from the internet wirelessly e.g., using a cellular data connection. In this manner, data representing the state of the case e.g., open or closed and vehicle usage can be transmitted wirelessly to a remote database e.g., the remote server. A vehicle system link can connect the processing unit to the vehicle's transmission so that it can be determined which gear the car is in park, drive, reverse, etc. col. 6, lines 39-67, it is determined whether the vehicle is stationary. This can be determined in numerous ways by a vehicle status detector. For example, a GPS signal can be used to determine whether the car is moving or stationary for example, if the current location of the GPS device inside the vehicle changes at a velocity representative of motion of a vehicle, then it would be concluded that the vehicle is in motion otherwise the vehicle can be considered stationary. In this embodiment the vehicle status detector is a circuit which has its own GPS functionality or can access GPS functionality on another device which determines whether the vehicle is in motion or not by monitoring GPS coordinates over time. In another embodiment, the processing unit 300 is connected to the vehicle system link 304 which can receive a signal from the car's transmission unit to determine which gear the car is currently in. If the car is in park then this is considered stationary. If the car is not in park (e.g., reverse, or drive) then this would be considered moving. In this embodiment the vehicle status detector is the vehicle system link and the logic to determine and transmit whether the car is in park, drive, etc. If the car is considered stationary, FIG. 16 is similar to FIG. 5. The case 1600 is paired to the cell phone 1601 which communicates with the internet. An operator can physically interact with both the cell phone 1601 and the case 1600 since they are in the same general location (inside the same car). Thus, both the case 1600 and the cell phone 1601 can communicate with any of the remote servers 1603, 1604, 1605 and transmit/receive any type of data (mentioned herein or not).), 
wherein the button initiates communication with a virtual assistant of the electrical accessory or device (fig. 1-21, col. 4, line 17-col. 5, line 20, fig. 1-21, col. 6, lines 39-67, a latch is used to open the case and also can detect when the case is open and closed, and the latch can generate an electrical signal indicating whether the case is open or closed. Also inside the case is a GPS which can detect the location of the case using global positioning satellites. A wireless transceiver enables data to be communicated to and from the internet wirelessly e.g., using a cellular data connection. In this manner, data representing the state of the case e.g., open or closed and vehicle usage can be transmitted wirelessly to a remote database e.g., the remote server. A vehicle system link can connect the processing unit to the vehicle's transmission so that it can be determined which gear the car is in park, drive, reverse, etc. col. 5, line 46-65, cell device case included latch also has a sensor 301, the sensor 301 can also be a wireless communication device such as a Bluetooth device, which can communicate wirelessly with the cell device to verify the cell device's identity, the wireless communications can only take place at very short distances thus confirming that the cell device is actually inside the case, FIG. 16 is similar to FIG. 5. The case 1600 is paired to the cell phone 1601 which communicates with the internet. An operator can physically interact with both the cell phone 1601 and the case 1600 since they are in the same general location (inside the same car). Thus, both the case 1600 and the cell phone 1601 can communicate with any of the remote servers 1603, 1604, 1605 and transmit/receive any type of data (mentioned herein or not).), 
wherein the electronic device executes software application instructions that cause the device to register and communicate with the assembly (fig. 1-21, col. 5, line 46-65, cell device case included, the sensor 301 can also be a wireless communication device such as a Bluetooth device, which can communicate wirelessly with the cell device to verify the cell device's identity, the wireless communications can only take place at very short distances thus confirming that the cell device is actually inside the case, col. 3, lines 57-65, cell device is inside the closed case the cell device can still integrate with a Bluetooth headset such that the driver of the car can still take calls using a Bluetooth headset "hands-free" and thus not be considering driving in unsafe conditions. An "app" running on the cell device can be configured as whether to allow the driver to operate the device in hands-free mode or not while the device is secured inside the closed case, col. 16, lines 50-60, The case processing unit 1300 can also be connected to a phone link 1504, which can implement a wireless communication protocol (e.g., blue tooth) which can communicate with a cell phone. The phone link 1504 would typically have to be "paired" with the cell phone or more particularly, a case link 1501, so the case and the cell phone can communicate securely. The pairing process typically entails each party (the cell phone and the case) verifying the identity of the other and establishing each other's IP addresses or frequencies, etc., so packets can be communicated there between. Pairing is known in the art.),  
wherein the safe body opens and closes when closed, the safe body secures the electronic device against physical access (fig. 1-21, col. 4, line 17-col. 5, line 20, col. 6, lines 39-67, fig. 1-21, a latch is used to open the case and also can detect when the case is open and closed, and the latch can generate an electrical signal indicating whether the case is open or closed. Also inside the case is a GPS which can detect the location of the case using global positioning satellites. A wireless transceiver enables data to be communicated to and from the internet wirelessly e.g., using a cellular data connection. In this manner, data representing the state of the case e.g., open or closed and vehicle usage can be transmitted wirelessly to a remote database e.g., the remote server. A vehicle system link can connect the processing unit to the vehicle's transmission so that it can be determined which gear the car is in park, drive, reverse, etc.), 
wherein the safe body has a charging unit or a docking station for the electronic device (col. 4, line 17-col. 5, line 20, col. 6, lines 39-67, fig. 1-21, the case can also have a display unit which can be a series of LEDs on the outside of the case so an operator can view them while the case is closed. The LEDs can reflect a current status of the case. For example, a yellow LED would only light to indicate that the battery inside the case (which powers the case) is low. A green LED would only light to indicate that the case has a cell phone which is paired and secured properly inside the case, meaning it is safe to drive. A red LED would only light to indicate that a paired cell phone is not secured inside the case and thus it is not safe to drive. A latch is used to open the case and also can detect when the case is open and closed, and the latch can generate an electrical signal indicating whether the case is open or closed. Also inside the case is a GPS which can detect the location of the case using global positioning satellites. A wireless transceiver enables data to be communicated to and from the internet wirelessly e.g., using a cellular data connection. In this manner, data representing the state of the case e.g., open or closed and vehicle usage can be transmitted wirelessly to a remote database e.g., the remote server. A vehicle system link can connect the processing unit to the vehicle's transmission so that it can be determined which gear the car is in park, drive, reverse, etc.).
Maguire et al discloses, a photodetector 1301 can be used to detect a flash of the cell phone 2010, as described herein. Photodetector 1301 can be considered the same as photodetector 610. There can be one or more such photodetector(s) 1301 placed in different locations inside the case (e.g., one on the top section of the case and one on the bottom section of the case). The top section of the case is the portion shown above the zipper and the bottom section of the case is the portion shown below the zipper. All photodetector(s) 1301 (as well as any other electrical component described herein) can be connected (directly or indirectly) to the case processing unit 1300. A buzzer 2006 can be used to generate sound when an alert is triggered. A battery 2008 powers the case processing unit 1300 and any other electrical component inside the case (fig. 1-20, col. 22, lines 20-26).
Maguire et al does not specifically disclose in more detail, battery positioned below the console system and a control module that is configured to prevent vehicle from moving unless the electronic device is secured within the safe body.
In the same field of endeavor, Thomas et al discloses, battery positioned below the console system (¶ 0405, fig. 8B, battery 870). Thomas et al also discloses, speed sensor (¶ 848). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Chronister by specifically adding feature in order to enhance system performance to the privacy or security apparatus comprises a housing assembly to partially attenuate of sound energy, acoustic energy and electromagnetic energy including light, optical and infrared energy and radio frequency radiation from passing through the housing assembly, and thus enables improving the manufacturability of privacy or security apparatus by reducing the space consumption of the privacy or security apparatus without reducing performance as taught by Thomas et al.
Maguire et al and Thomas et al do not specifically disclose in more detail, a control module that is configured to prevent vehicle from moving unless the electronic device is secured within the safe body.
In the same field of endeavor, Skelton discloses, a control module that is configured to prevent vehicle from moving unless the electronic device is secured within the safe body (¶ 0210-0211, fig. 1-23, where the presence of the mobile device in the docking station is not detected, the vehicle cannot be started and the process returns to the start. Where the presence of the mobile device in the docking station is detected, the process moves to act where the vehicle operator is permitted to start the vehicle. (¶ 0164, each of the sensor inputs and the receipt of the mobile-device ID must occur to allow the continued operation of the vehicle and failure to receive each results in the immediate feedback to the vehicle operator at the mobile device is removed from docking station. Failure to return the mobile device to the docking station can result in a shutdown of the vehicle). Skelton also discloses docking station (fig. 13), speed sensors, GPS tracking sensors (¶ 0076) proximity sensor (¶ 0141). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Maguire et al and Thomas et al by specifically adding feature in order to enhance system performance to the system allows a vehicle-operator to control the use of the mobile device in the vehicle in an effective and easy manner as taught by Skelton.
Regarding claim 18, Maguire et al, Skelton and Thomas et al disclose in claim 17, further Maguire et al discloses, comprising engaging the button (fig. 1-21), col. 3, lines 41-63, col. 4, lines 17-65, fig. 1-21, a cell device case is in the closed position. A latch is used to open the case. A charging hole is used so that a charging cable cord from a charger can be inserted into the case so that the device can be charged while it is inside the case. The operator can remove the cell device by pressing on the latch and then opening the case.).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al (10027795) in view of Thomas et al and LaPorte et al (20140264075) and Nagano et al (20110290903).
Maguire et al, Thomas et al and LaPorte et al do not specifically disclose a fragrance emitter.
In the same field of endeavor, Nagano et al discloses, a fragrance emitter (0014-0015). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Maguire et al, Thomas et al and LaPorte et al by specifically adding feature in order to enhance system performance to improving supplied inside the vehicle. The structure of the aroma apparatus can be simplified as taught by Nagano et al.
Claims 11-12 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al (10027795) in view of Thomas et al, Skelton and LaPorte et al (20140264075).
Regarding claims 11-12, Maguire et al discloses, a cell device case is in the closed position. A latch is used to open the case. A charging hole is used so that a charging cable cord from a charger can be inserted into the case so that the device can be charged while it is inside the case, a latch is used to open the case and also can detect when the case is open and closed, and the latch can generate an electrical signal indicating whether the case is open or closed. Also inside the case is a GPS which can detect the location of the case using global positioning satellites. A wireless transceiver enables data to be communicated to and from the internet wirelessly e.g., using a cellular data connection. In this manner, data representing the state of the case e.g., open or closed and vehicle usage can be transmitted wirelessly to a remote database e.g., the remote server. A vehicle system link can connect the processing unit to the vehicle's transmission so that it can be determined which gear the car is in park, drive, reverse, etc. (col. 3, lines 41-63, col. 4, lines 17-65, col. 4, line 17-col. 5, line 20, col. 6, lines 39-67, fig. 1-21). Thomas et al discloses, a portion of the privacy/security enclosure is formed of a material substantially attenuating sound emitted from one or more mobile or stationary communication devices. In some other embodiments, at least a portion of the privacy/security enclosure is formed of a material substantially attenuating sound emitted from outside of the privacy/security enclosure (¶ 0390).
Maguire et al, Skelton and Thomas et al do not specifically disclose sound-proofing material. 
Regarding claim 11, in the same field of endeavor, LaPorte et al discloses, sound-proofing material (Sealed, ¶ 0024-0026, 0030, fig. 1-5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of CHUTORASH et al and Chronister by specifically adding feature in order to enhance system performance to reducing chance of impact between the emitters and the PED or the support when the PED or the support is inserted or removed from the apparatus as taught by LaPorte et al.
Regarding claim 12, in the same field of endeavor, LaPorte et al discloses, sound-proofing material (Sealed, ¶ 0024-0026, 0030, fig. 1-5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of CHUTORASH et al and Chronister by specifically adding feature in order to enhance system performance to reducing chance of impact between the emitters and the PED or the support when the PED or the support is inserted or removed from the apparatus as taught by LaPorte et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAWAR IQBAL/Primary Examiner, Art Unit 2643